
	

113 S300 IS: To prohibit the implementation of any program that grants temporary legal status to, or adjusts the status of, any individual who is unlawfully present in the United States until the Secretary of Homeland Security certifies that the US–VISIT system has been fully implemented at every land, sea, and air port of entry.
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 300
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Vitter (for himself,
			 Mr. Sessions, and
			 Mr. Lee) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the implementation of any program that grants
		  temporary legal status to, or adjusts the status of, any individual who is
		  unlawfully present in the United States until the Secretary of Homeland
		  Security certifies that the US–VISIT system has been fully implemented at every
		  land, sea, and air port of entry.
	
	
		1.US–VISIT systemAny program that authorizes granting
			 temporary legal status to individuals who are unlawfully present in the United
			 States or adjusting the status of such individuals to that of aliens lawfully
			 admitted for permanent residence may not be implemented until the Secretary of
			 Homeland Security certifies in writing to the President and Congress that the
			 integrated entry and exit data system required under section 110 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a),
			 which was required to be implemented by December 21, 2005, has been fully
			 implemented and is functioning at every land, sea, and air port of
			 entry.
		
